Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/4/2022.

As filed, claims 8-12 and 14 are pending; and claims 1-7 and 13 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/4/2022, with respect to claims 8-14, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claim 13 is withdrawn per cancellation of the claim.

The § 112(b) indefinite rejection of claims 8-12 and 14 regarding step a) is maintained because the Applicant failed to address this part of the rejection in the amendments and the remarks.  

The § 112(b) indefinite rejection of claims 8-12 and 14 regarding “phenyl acetylene”  in step b) is withdrawn per remarks.

The § 112(b) indefinite rejection of claims 8-12 and 14 regarding “Z is ClO4-“ is maintained because the Applicant’s failed to address this part of the rejection in the amendments and the remarks. 

The § 112 fourth paragraph rejection of claims 9-11, 13, and 14 is withdrawn per amendments and cancellation of claim 13.

The claim objection of claim 9 and 12 is withdrawn per amendments. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 8, the claims recite the following reaction steps in order to make the salt of instant formula (I):

Claim 8:

    PNG
    media_image1.png
    418
    522
    media_image1.png
    Greyscale
, 

    PNG
    media_image2.png
    175
    412
    media_image2.png
    Greyscale


The abovementioned reaction steps can also be described by reaction scheme in Fig. 2 of the instant specification, which is shown below:

    PNG
    media_image3.png
    110
    596
    media_image3.png
    Greyscale

	In the abovementioned step a), a substituted acetophenone is used, which corresponds to 
    PNG
    media_image4.png
    57
    60
    media_image4.png
    Greyscale
 in the abovementioned Fig. 2.  The Examiner interprets a substituted acetophenone as having substituted phenyl for instant variable R.  When a substituted acetophenone is used, it is unclear to the Examiner how the abovementioned reaction step a) can be used to make the salt of instant formula (I), wherein the definition of instant variable R is drawn to substituted thiophene, substituted furan, naphthyl radical, fused cyclohexyl radical or octahydro naphthalenyl radical.  

In the abovementioned step b), BF3OEt2 or HOTf is used, and thus, it is unclear to the Examiner how the salt of instant formula (I), wherein Z is ClO4-, is made.

All of which introduce ambiguity into the metes and bounds of this claim, which rendered this claim indefinite.

b)	Regarding claims 9-12 and 14, these claims are dependent of claim 8, and they failed to correct the indefiniteness issue of claim 8, which rendered these claims indefinite.

Conclusion
Claims 8-12 and 14 are rejected.
Claims 1-7 and 13 are cancelled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626